Citation Nr: 0314096	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the RO in 
Columbia, South Carolina, which denied service connection for 
Hepatitis C.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In a discharge summary from the VA Medical Center (VAMC) in 
Lyons, New Jersey, dated December 1993 to January 1994, the 
examiner indicated that the veteran was found to have 
Hepatitis C antibody in March 1993, and a liver biopsy on 
September 7, 1993, revealed chronic minimally active 
hepatitis.  The RO is instructed to obtain these treatment 
records which the examiner referenced.

A discharge summary dated January 1994 to March 1994 revealed 
that the veteran was diagnosed with Hepatitis C in May 1993.  
The RO should obtain the May 1993 treatment records and 
associate it with the claims file.  

In a statement submitted by the veteran dated March 2000 the 
veteran indicated that in 1971 he was seen by a private 
doctor for shots associated with his Hepatitis C.  There are 
no medical records in the claims file, which display this 
type of treatment.  The RO must request the name, address and 
dates of treatment for Hepatitis C from the veteran and then 
attempt to get all medical records.  

Pursuant to Training Letter 01-02 (April 17, 2001), the first 
step when determining service connection for Hepatitis C is 
to develop for risk factors.  In light of this Training 
Letter, the RO must send a letter to the veteran asking him 
to identify all claimed risk factors which may have 
contributed to Hepatitis C.  If no response is received from 
the veteran, the RO should make note of the risk factors in 
the claims file, including, a September 1970 diagnosis of 
gonorrhea and continuous use of heroine and cocaine through 
I.V. (intravenous) and snorting.

When all risk factors have been identified, the RO should 
send the claims file to a VA examiner and ask the examiner to 
determine the relationship of the current Hepatitis C 
infection to the known risk factors.  The examiner must 
adequately assess all of the risk factors identified before 
rendering his/her opinion.

In view of the foregoing, the case is remanded for the 
following:

1.  The Board finds that there is a 
further duty to assist the veteran on his 
claim for entitlement to service 
connection for Hepatitis C.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The RO must review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  

2.  The RO should contact the veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or private, who treated him for 
Hepatitis C from 1971 to the present.  
Of particular interest is the name and 
address of the private doctor who the 
veteran states treated him for Hepatitis 
C in 1971.  After securing the necessary 
releases, the RO should obtain these 
records for association with the claims 
folder.  If any records cannot be 
obtained, it should be so documented in 
the claims folder.

3.  The RO should obtain VA treatment, 
laboratory and biopsy records dated 
March 1993, May 1993 and September 7, 
1993.

4.  The RO is instructed to follow 
Training Letter 01-02 (April 17, 2001), 
and develop all the risk factors for 
Hepatitis C.  The RO must send a letter 
to the veteran outlining the known risk 
factors for Hepatitis C and asking him 
to identify all claimed risk factors 
which may have contributed to his being 
infected with Hepatitis C.  If no 
response is received from the veteran, 
the RO should make note of the risk 
factors in the claims file, including, a 
September 1970 diagnosis of gonorrhea 
and continuous use of heroine and 
cocaine through I.V. (intravenous) and 
snorting.

6.  After all risk factors have been 
identified, the RO should send the 
claims file to a VA examiner and ask the 
examiner to determine the relationship 
of the current Hepatitis C infection to 
the known risk factors.  The examiner 
must adequately assess all of the risk 
factors identified before rendering 
his/her opinion.  The examiner is 
requested to offer an opinion as to 
whether it is as likely as not that the 
risk factors identified during service 
caused the veteran's Hepatitis C. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




